          Case 1:19-mj-06459-UA Document 1 Filed 07/12/19 Page 1 of 5

                                                                    ORIGINAL
Approved:   'UV/-       jI   -\   ~                        J!..    C'1iA'·G (~\._) "·=li CJ~9'·.,~
                                                                  HU1 .    'i,
                                                                           JI:
                             United States Attorneys

Before:     HONORABLE HENRY B. PITMAN
            United States Magistrate Judge
            Southern District of New York                                        JUL 12 2019

-----------------------------------x
UNITED STATES OF AMERICA                            COMPLAINT

            -   v.                                  Violation of 21 U.S.C.
                                                    § 846
ROBER ALBERTO GALVEZ CHIMBO,
     a/k/a "Mosco,"
JUNIOR VLADIMIR JIMENEZ-CASTILLO,
and JOSE VERRA VELEZ,
                                                    COUNTY OF OFFENSE:
                     Defendants.                    BRONX

-----------------------------------x
STATE OF NEW YORK                          ) ss:
SOUTHERN DISTRICT OF NEW YORK

          MASON WILHITE, being duly sworn, deposes and says that
he is a Special Agent with the Department of Homeland Security,
Homeland Security Investigations ("HSI"), and charges as
follows:

                                        COUNT ONE
                                  (Narcotics Conspiracy)

     1.   From at least in or about June 2019, up to and
including on or about July 11, 2019, in the Southern District of
New York and elsewhere, ROBER GALVEZ CHIMBO, a/k/a "Mosco,"
JUNIOR JIMENEZ-CASTILLO, and JOSE VERRA VELEZ, the defendants,
and others known and unknown, intentionally and knowingly did
combine, conspire, confederate, and agree together and with each
other to violate the narcotics laws of the United States.

     2.   It was a part and object of the conspiracy that ROBER
GALVEZ CHIMBO, a/k/a "Mosco," JUNIOR JIMENEZ-CASTILLO, and JOSE
VERRA VELEZ, the defendants, and others known and unknown, would
and did distribute and possess with intent to distribute a



                                            1
        Case 1:19-mj-06459-UA Document 1 Filed 07/12/19 Page 2 of 5




controlled substance, in violation of Title 21, United States
Code, Section 841 (a) (1).

     3.   The controlled substance that ROBER GALVEZ CHIMBO,
a/k/a "Mosco," JUNIOR JIMENEZ-CASTILLO, and JOSE VERRA VELEZ,
the defendants, conspired to distribute and possess with intent
to distribute was one kilogram and more of mixtures and
substances containing a detectable amount of heroin, in
violation of Title 21, United States Code, Section 841 (b) (1) (A)

           (Title 21, United States Code, Section 846.)

          The bases for my knowledge of the foregoing charge
are, in part, as follows:

     4.   I am a Special Agent with HSI and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated. Where figures, calculations, and dates are
set forth herein, they are approximate, unless stated otherwise.

     5.   Based on my participation in this investigation,
including my review of reports and my conversations with other
law enforcement officers, I am aware of the following, in
substance and in part:

          a.   During the course of this investigation, I and
other federal law enforcement agents have worked with a
confidential source ("CS-1") . 1


1 CS-1 has been cooperating with law enforcement since at least
2002. CS-1, who has previously been convicted of narcotics
offenses, is cooperating with law enforcement for financial
compensation and immigration benefits. In or about March 2018,
CS-1 was convicted of obstruction of justice related to CS-l's
sale of information to inmates for the inmates' use in attempted
cooperation. Information provided by CS-1 during this
investigation has been deemed credible and reliable by law
enforcement.
                                    2
        Case 1:19-mj-06459-UA Document 1 Filed 07/12/19 Page 3 of 5




          b.    On or about June 30, 2019, an individual later
identified as ROBER GALVEZ CHIMBO, a/k/a "Mosco," the defendant,
using a particular WhatsApp Messenger account ("WhatsApp
Account-1"), cormnunicated with CS-1. CS-1 identified CHIMBO as
the operator of WhatsApp Account-1 based on the content of the
cormnunications as well as CHIMBO's voice, which CS-1 was
familiar with from in-person cormnunications.

          c.   During these June 30 cormnunications on WhatsApp,
CHIMBO stated, in sum and substance, that he could sell CS-1
between two and five kilograms of "China." Based on the context
of the conversation, CS-1 understood "China" to refer to
fentanyl or heroin. Based on my training and experience, I am
aware that narcotics traffickers frequently refer to fentanyl,
and sometimes heroin, as "China."

           d.   On or about July 9, 2019, CS-1, CHIMBO, and
another individual later identified as JUNIOR JIMENEZ-CASTILLO,
the defendant, met in the Bronx, New York, inside of CS-l's car
 (the "CS Vehicle"), to complete the planned narcotics
transaction. While inside of the CS Vehicle, CHIMBO told CS-1,
in substance and in part, that he could sell four kilograms of
"China" and that he was waiting for another individual to arrive
with the drugs. CS-1 showed CHIMBO and JIMENEZ-CASTILLO sham
currency, which CS-1 indicated was money to purchase the
narcotics. After approximately one hour of waiting for the
narcotics to arrive, CHIMBO, JIMENEZ-CASTILLO, and CS-1 agreed
to postpone the transaction.

          e.   Later that day, CHIMBO sent CS-1, via WhatsApp
Account-1, a photograph of what appeared, based on my training
and experience, to be four kilogram packages of narcotics and a
piece of paper on which the date was written in Spanish, July 9,
2019. JIMENEZ-CASTILLO sent CS-1, via a second WhatsApp
messenger account ("WhatsApp Account-2"), the same photograph.
CS-1 identified JIMENEZ-CASTILLO as the operator of WhatsApp
Account-2 based on the content of the cormnunications as well as
JIMENEZ-CASTILLO's voice, which CS-1 recognized from in-person
encounters, and because WhatsApp Account-2's profile contains a
photograph of an individual whom CS-1 recognized as JIMENEZ-
CASTILLO.

          f.   On or about July 10, 2019, CHIMBO sent CS-1, via
WhatsApp Account-1, a photograph of CHIMBO holding what appeared
to be a small amount of packaged narcotics.


                                    3
        Case 1:19-mj-06459-UA Document 1 Filed 07/12/19 Page 4 of 5




          g.   Also on or about July 10, 2019, CHIMBO, using
WhatsApp Account-1, told CS-1, in substance and in part, that he
could sell CS-1 four kilograms of "China" and one kilogram of
"la negra," which, based on the context of the conversation and
my training and experience, I understood to refer to black-tar
heroin.

          h.   On or about July 10 and 11, 2019, CHIMBO and
JIMENEZ-CASTILLO communicated with CS-1 via WhatsApp to discuss,
in substance and in part, the logistics of the planned
transaction, and they agreed to meet on July 11, 2019, at a
particular location in the Bronx ("Location-1"), and that CHIMBO
and JIMENEZ-CASTILLO would sell to CS-1 two kilograms of "China"
and one kilogram of "la negra."

          i.   On or about July 11, 2019, at approximately 11:45
a.m., while conducting surveillance in the vicinity of
Location-1, law enforcement agents observed JOSE VERRA VELEZ,
the defendant, standing on the sidewalk and closely examining
all passing cars or individuals at Location-1. In my training
and experience, VELEZ's behavior constituted an effort to detect
law enforcement, more commonly referred to as counter
surveillance. A short time later, law enforcement observed
CHIMBO and JIMENEZ-CASTILLO exit a particular vehicle ("Suspect
Vehicle-1") and enter the back seat of the CS Vehicle.

          j.   Thereafter, based on previous instructions from
law enforcement, CS-1 drove the CS Vehicle to a nearby parking
lot in the vicinity of Irwin Avenue and West 234th Street in the
Bronx.

          k.   While inside of the CS Vehicle, CHIMBO passed to
CS-1 what appeared to be a brown, powdery substance wrapped in
saranwrap and another package containing a hard, dark substance.
JIMENEZ-CASTILLO passed to CS-1 a third package containing
thick, black substance. After CS-1 was in possession of the
packages, law enforcement approached the CS Vehicle and placed
CHIMBO and JIMENEZ-CASTILLO under arrest.

          1.   A short time thereafter, while law enforcement
was conducting surveillance of Suspect Vehicle-1, officers
observed VELEZ, whom law enforcement officers had previously
seen conducting counter surveillance in the area, attempt to
enter Suspect Vehicle-1 (that is, the vehicle in which CHIMBO
and JIMENEZ-CASTILLO had arrived at Location-1 to carry out the
narcotics transaction). Officers placed VELEZ under arrest.
Subsequent to his arrest, VELEZ waived his Miranda rights and

                                    4
        Case 1:19-mj-06459-UA Document 1 Filed 07/12/19 Page 5 of 5



stated during a recorded interview, in sum and substance, that
VELEZ knew that the purpose of the trip to Location-1 was for
JIMENEZ-CASTILLO to deliver narcotics.

          m.   In searches conducted incident to arrest, law
enforcement found on CHIMBO an Ecuadorian identification card in
the name of "Rober Alberto Galvez Chimbo" and on JIMENEZ-
CASTILLO an Ecuadorian identification card in the name of
"Junior Jimenez-Castillo." Law enforcement confirmed the
identity of VELEZ from his fingerprints.

          n.   Following the arrests, I and other law
enforcement agents weighed the three packages of apparent
narcotics that CHIMBO and JIMENEZ-CASTILLO provided during the
transaction. Collectively, the packages weighed approximately
3.36 kilograms. In addition, I learned from speaking with other
law enforcement agents that two of the three packages field-
tested positive for heroin.

     WHEREFORE, I respectfully request that ROBER GALVEZ CHIMBO,
a/k/a "Mosco," JUNIOR JIMENEZ-CASTILLO, and JOSE VERRA VELEZ,
the defendants, be imprisoned or bailed as the case may be.




                            ~~
                            MASON WILHITE
                            Special Agent
                            Homeland Security Investigations


Sworn to before me this
12th Day of July, 2019



   ?~~~
THE HONORABLE HENRY B. PITMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    5
